                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                 UNITED STATES DISTRICT COURT
                                   9                             NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                        JACOB S. SILVERMAN,
                                  11                                                       Case No. 18-04510 BLF (PR)
                                                        Plaintiff,
                                  12                                                       ORDER OF SERVICE; DIRECTING
Northern District of California




                                                 v.                                        DEFENDANTS TO FILE
 United States District Court




                                  13                                                       DISPOSITIVE MOTION OR
                                                                                           NOTICE REGARDING SUCH
                                  14    OFFICER LANE, et al.,                              MOTION; INSTRUCTIONS TO
                                                                                           CLERK
                                  15                   Defendants.
                                  16

                                  17

                                  18            Plaintiff, a California inmate, filed the instant pro se civil rights action pursuant to
                                  19   42 U.S.C. § 1983 against officers at the Humboldt County Correctional Facility.
                                  20   Plaintiff’s motion for leave to proceed in forma pauperis will be addressed in a separate
                                  21   order.
                                  22

                                  23                                             DISCUSSION
                                  24   A.       Standard of Review
                                  25            A federal court must conduct a preliminary screening in any case in which a
                                  26   prisoner seeks redress from a governmental entity or officer or employee of a
                                  27   governmental entity. See 28 U.S.C. § 1915A(a). In its review, the court must identify any
                                  28   cognizable claims and dismiss any claims that are frivolous, malicious, fail to state a claim
                                   1   upon which relief may be granted or seek monetary relief from a defendant who is immune
                                   2   from such relief. See id. § 1915A(b)(1),(2). Pro se pleadings must, however, be liberally
                                   3   construed. See Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1988).
                                   4          To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two essential
                                   5   elements: (1) that a right secured by the Constitution or laws of the United States was
                                   6   violated, and (2) that the alleged violation was committed by a person acting under the
                                   7   color of state law. See West v. Atkins, 487 U.S. 42, 48 (1988).
                                   8   B.     Plaintiff’s Claims
                                   9          Plaintiff claims that on June 24, 2018, Defendant Deputy Twitchell grabbed his
                                  10   “forearm/hand” through the tray slot and tazed him with a “tazer harnessed in hand.”
                                  11   (Compl. at 3.) Plaintiff claims that he was tazed again on July 1, 2018, this time by
                                  12   Defendant Corporal Lane while Defendant Deputy Ayala was standing by. (Id.) Plaintiff
Northern District of California
 United States District Court




                                  13   claims that Deputy Ayala owed him a duty of protection from excessive force but merely
                                  14   “smiled afterwards and to others.” (Id.) Plaintiff claims that “[b]oth relished in this tazing
                                  15   with malicious sadistic evil illegal spirits.” (Id.) Liberally construed, these allegations are
                                  16   sufficient to state cognizable claims for excessive force and failure to protect prisoner’s
                                  17   safety. See Whitley v. Albers, 475 U.S. 312, 319 (1986); Farmer v. Brennan, 511 U.S.
                                  18   825, 832-34, 837 (1994).
                                  19

                                  20                                          CONCLUSION
                                  21          For the reasons state above, the Court orders as follows:
                                  22          1.     The Clerk of the Court shall mail a Notice of Lawsuit and Request for
                                  23   Waiver of Service of Summons, two copies of the Waiver of Service of Summons, a copy
                                  24   of the complaint, all attachments thereto, and a copy of this order upon Defendants
                                  25   Corporal Lane, Deputy Ayala, and Deputy Twitchell at the Humboldt County
                                  26   Correctional Facility (826 4th Street, Eureka, CA 95501). The Clerk shall also mail a
                                  27   copy of this Order to Plaintiff.
                                  28                                                  2
                                   1          2.     Defendants are cautioned that Rule 4 of the Federal Rules of Civil
                                   2   Procedure requires them to cooperate in saving unnecessary costs of service of the
                                   3   summons and the complaint. Pursuant to Rule 4, if Defendants, after being notified of this
                                   4   action and asked by the Court, on behalf of Plaintiff, to waive service of the summons, fail
                                   5   to do so, they will be required to bear the cost of such service unless good cause shown for
                                   6   their failure to sign and return the waiver form. If service is waived, this action will
                                   7   proceed as if Defendants had been served on the date that the waiver is filed, except that
                                   8   pursuant to Rule 12(a)(1)(B), Defendants will not be required to serve and file an answer
                                   9   before sixty (60) days from the day on which the request for waiver was sent. (This
                                  10   allows a longer time to respond than would be required if formal service of summons is
                                  11   necessary.) Defendants are asked to read the statement set forth at the foot of the waiver
                                  12   form that more completely describes the duties of the parties with regard to waiver of
Northern District of California
 United States District Court




                                  13   service of the summons. If service is waived after the date provided in the Notice but
                                  14   before Defendants have been personally served, the Answer shall be due sixty (60) days
                                  15   from the date on which the request for waiver was sent or twenty (20) days from the date
                                  16   the waiver form is filed, whichever is later.
                                  17          3.     No later than ninety-one (91) days from the date this order is filed,
                                  18   Defendants shall file a motion for summary judgment or other dispositive motion with
                                  19   respect to the claims in the complaint found to be cognizable above.
                                  20                 a.     Any motion for summary judgment shall be supported by adequate
                                  21   factual documentation and shall conform in all respects to Rule 56 of the Federal Rules of
                                  22   Civil Procedure. Defendants are advised that summary judgment cannot be granted, nor
                                  23   qualified immunity found, if material facts are in dispute. If any Defendant is of the
                                  24   opinion that this case cannot be resolved by summary judgment, he shall so inform the
                                  25   Court prior to the date the summary judgment motion is due.
                                  26                 b.     In the event Defendants file a motion for summary judgment, the
                                  27   Ninth Circuit has held that Plaintiff must be concurrently provided the appropriate
                                  28                                                   3
                                   1   warnings under Rand v. Rowland, 154 F.3d 952, 963 (9th Cir. 1998) (en banc). See
                                   2   Woods v. Carey, 684 F.3d 934, 940 (9th Cir. 2012).
                                   3          4.      Plaintiff’s opposition to the dispositive motion shall be filed with the Court
                                   4   and served on Defendants no later than twenty-eight (28) days from the date Defendants’
                                   5   motion is filed.
                                   6          Plaintiff is also advised to read Rule 56 of the Federal Rules of Civil Procedure and
                                   7   Celotex Corp. v. Catrett, 477 U.S. 317 (1986) (holding party opposing summary judgment
                                   8   must come forward with evidence showing triable issues of material fact on every essential
                                   9   element of his claim). Plaintiff is cautioned that failure to file an opposition to
                                  10   Defendants’ motion for summary judgment may be deemed to be a consent by Plaintiff to
                                  11   the granting of the motion, and granting of judgment against Plaintiff without a trial. See
                                  12   Ghazali v. Moran, 46 F.3d 52, 53–54 (9th Cir. 1995) (per curiam); Brydges v. Lewis, 18
Northern District of California
 United States District Court




                                  13   F.3d 651, 653 (9th Cir. 1994).
                                  14          5.      Defendants shall file a reply brief no later than fourteen (14) days after
                                  15   Plaintiff’s opposition is filed.
                                  16          6.      The motion shall be deemed submitted as of the date the reply brief is due.
                                  17   No hearing will be held on the motion unless the Court so orders at a later date.
                                  18          7.      All communications by the Plaintiff with the Court must be served on
                                  19   Defendants, or Defendants’ counsel once counsel has been designated, by mailing a true
                                  20   copy of the document to Defendants or Defendants’ counsel.
                                  21          8.      Discovery may be taken in accordance with the Federal Rules of Civil
                                  22   Procedure. No further court order under Federal Rule of Civil Procedure 30(a)(2) or Local
                                  23   Rule 16-1 is required before the parties may conduct discovery.
                                  24          9.      It is Plaintiff’s responsibility to prosecute this case. Plaintiff must keep the
                                  25   court informed of any change of address and must comply with the court’s orders in a
                                  26   timely fashion. Failure to do so may result in the dismissal of this action for failure to
                                  27   prosecute pursuant to Federal Rule of Civil Procedure 41(b).
                                  28                                                   4
                                   1            10.      Extensions of time must be filed no later than the deadline sought to be
                                   2   extended and must be accompanied by a showing of good cause.
                                   3            IT IS SO ORDERED.
                                   4   Dated: _____________________
                                               December 10, 2018                            ________________________
                                                                                            BETH LABSON FREEMAN
                                   5
                                                                                            United States District Judge
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25   Order of Service
                                       PRO-SE\BLF\CR.18\045105Silverman_svc

                                  26

                                  27

                                  28                                                    5
